DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status

This is the first non-final action on the merits. Claims 1-12 as originally filed on March 2, 2020 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2020 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-4 and 5-9 recite a method for configuring a usage authorization of a brain stimulating device, which is within the statutory category of a process. Claims 10-12 recite a brain stimulating device configured for usage, which is within the statutory category of an article of manufacture.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method for configuring a usage authorization of a brain stimulating device, the method comprising:
transmitting, by a communicator of a personal communication device, identification information of a user to a server;
receiving, by the communicator, a time token having a usage authorization of a brain stimulating device configured therein, from the server, and, storing, by the communicator, the time token in a storage of the personal communication device;
identifying, by the communicator, a brain stimulating device adjacent thereto, and transmitting the stored time token to the brain stimulating device or the server;
after a time duration corresponding to a use time duration of the brain stimulating device stored in the time token has lapsed, receiving, by the communicator, a message from the brain stimulating device or the server, wherein the message instructs deleting the time token or changing a value of a specific field of the time token to deactivate the time token; and
deactivating or deleting, by a controller of the personal communication device, the time token based on the received message.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the communicator, personal communication device, server, brain stimulating device, and controller, the claim recites steps of transmitting identification information, receiving a time token, transmitting the stored time token, receiving a message and deactivating or deleting the time token. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. configuring usage of a device for a user). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, 5 and 10 recite at least one abstract idea.
Similarly, dependent claims 2-4, 6-9 and 11-12 further narrow the abstract idea described in the independent claims. Claims 2 and 6 describe generating, sending and/or receiving the payment information. Claims 3 and 7 describe the usage information. Claim 4 describes outputting an end time. Claim 8, 9 and 12 describe the validity of the time token. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 5 and 10, even when considered individually and as an ordered combination.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-12 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method for configuring a usage authorization of a brain stimulating device, the method comprising:
transmitting, by a communicator of a personal communication device, identification information of a user to a server;
receiving, by the communicator, a time token having a usage authorization of a brain stimulating device configured therein, from the server, and, storing, by the communicator, the time token in a storage of the personal communication device;
identifying, by the communicator, a brain stimulating device adjacent thereto, and transmitting the stored time token to the brain stimulating device or the server;
after a time duration corresponding to a use time duration of the brain stimulating device stored in the time token has lapsed, receiving, by the communicator, a message from the brain stimulating device or the server, wherein the message instructs deleting the time token or changing a value of a specific field of the time token to deactivate the time token; and
deactivating or deleting, by a controller of the personal communication device, the time token based on the received message.
The claim recites the additional elements of a communicator, personal communication device, server, brain stimulating device, and controller that implement the identified abstract idea. The communicator, personal communication device, server and controller are not described by the applicant and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the communicator, personal communication device, server and controller, the specification states in [0089]-[0090]: As described above in the embodiments of FIG. 2, FIG. 5 and FIG. 6, the personal communication device 100 operates as follows. First, as shown in FIG. 2, in a process of storing the time token, the communicator 110 may perform the operation Sll to transmit the identification information of the user to the server 300, and the communicator 110 may receive the time token having the usage authorization of the brain stimulating device 200 configured therein, from the server 300 and may store the time token in the storage 120 of the personal communication device 100 (operation S37). In this process, as shown in S13 to S21 of FIG. 2, the controller 150 may generate payment information required to receive the time token from the server 300 and control the communicator 110 to transmit the payment information to the server 300. The brain stimulating device is recited at a high-level of generality such that it generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not integrate a judicial exception into a practical application.
The dependent claims 2-4, 6-9 and 11-12 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2, 3 and 6-9 describe the communicator. Claims 2, 7-9 and 11-12 describe the controller. Claims 2 and 3 describe the server. Claims 4, 6-9 and 12 describe the personal communication device. Claims 3, 7-9 and 12 describe the brain stimulating device. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims recite the additional elements of a communicator, personal communication device, server, brain stimulating device, and controller. Using the communicator, personal communication device, server and controller to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). The brain stimulating device generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not amount to significantly more than the judicial exception.
The dependent claims 2-4, 6-9 and 11-12 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2, 3 and 6-9 describe the communicator. Claims 2, 7-9 and 11-12 describe the controller. Claims 2 and 3 describe the server. Claims 4, 6-9 and 12 describe the personal communication device. Claims 3, 7-9 and 12 describe the brain stimulating device. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
Therefore, claims 1-12 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dicks (US 2008/0183502 A1) in further view of Li (US 2017/0063824 A1), Gilson (US Patent No. 9,278,208 B1), Granbery (US 2016/0021687 A1) and Mennes (US 2017/0012951 A1).  
Regarding claim 1, Dicks teaches: A method for configuring a usage authorization of a brain stimulating device, the method comprising:
transmitting, by a communicator of a personal communication device, identification information of a user to a server; (receiving a request of the user to the server to authenticate access [0078]; device of the user [0098], [0060]; identification of the user may include a username, passcode or other identifier of the user [0076])
receiving, by the communicator, a time token […] (the server sends a request to authenticate access to the user component, which receives the request and generates a token [0078]; device of the user [0098], [0060]; a medical device is authenticated to communicate with a server [0026]; a medical device can be any medical device and may be connected to the patient through electrodes [0029])
Dicks does not teach:
receiving a time token having a usage authorization of a […] device configured therein, from the server […]; identifying, by the communicator, a […] device adjacent thereto, and transmitting the […] time token to the […] device or the server;
However, Li in the analogous art teaches:
receiving a time token having a usage authorization of a […] device configured therein, from the server […]; identifying, by the communicator, a […] device adjacent thereto, and transmitting the […] time token to the […] device or the server; (receiving the token from the server to control the smart device [0027], [0032], [0005]; after passing identity authentication in the server, the server returns the token to the terminal device to determine local control authority on the smart device according to the token, and then the terminal device may control the smart device [0031]-[0032], [0027], Fig. 1A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dicks to include a time token usage authorization of a device and transmission of the time token as taught by Li. This ensures the device is being controlled only by the owner or the one given authorization (Li [0005]). Additionally, the user is able to conveniently control the usage of device from their personal computing device. 
Dicks and Li do not teach:
brain stimulating device
brain stimulating device 
brain stimulating device
brain stimulating device
brain stimulating device
However, Gilson in the analogous art teaches:
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dicks and Li to include a brain stimulating device as taught by Gilson. The brain stimulation device with a controller and interface allows for tailoring treatment for a patient (Gilson col. 15 lines 4-7, col. 13 lines 34-48, col. 6 lines 36-53). 
Dicks, Li and Gilson do not teach:
storing, by the communicator, the time token in a storage of the personal communication device
the stored token
after a time duration corresponding to a use time duration of the […] device stored in the time token has lapsed, […] 
deactivating or deleting, by a controller of the personal communication device, the time token […]
However, Granbery in the analogous art teaches:
storing, by the communicator, the time token in a storage of the personal communication device (token stored in memory of the client computing device [0065], [0059])
the stored token (token stored in memory of the client computing device [0065], [0059])
after a time duration corresponding to a use time duration of the […] device stored in the time token has lapsed, […] (the token may have a time out period which limits the time the token is available to perform activities using the beacon [0067]-[0068], [0064]; the client computing device may receive messages from the beacon [0061])
deactivating or deleting, by a controller of the personal communication device, the time token […] (when the time out period expires, the token management application of the client computing device removes the token and the token is no longer considered valid [0068], [0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dicks, Li and Gilson to include storing the time token in storage of the personal communication device, lapsing of a time duration stored in the token and deletion of deactivation of the time token as taught by Granbery. The storing of the token in the memory allows for the recreation of a custom token (Granbery [0022]). The expiry of a time duration stored in the token provides additional security to the user (Granbery [0056], [0007]). The deletion or deactivation of the token provides additional security by limiting the availability of information such as the location of the user (Granbery [0007], [0056]).
Dicks, Li, Gilson and Granbery do not teach:
receiving, by the communicator, a message from the […] device or the server, wherein the message instructs deleting the time token or changing a value of a specific field of the time token to deactivate the time token;
based on the received message
However, Mennes in the analogous art teaches:
receiving, by the communicator, a message from the […] device or the server, wherein the message instructs deleting the time token or changing a value of a specific field of the time token to deactivate the time token; (receiving an instance removal message or command from a user of a device to remove instances on the token [0041]-[0045], [0130])
based on the received message (receiving an instance removal message or command from a user of a device to remove instances on the token [0041]-[0045], [0130])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dicks, Li, Gilson and Granbery to include receiving a message that instructs deleting the token or changing a value to deactivate the token as taught by Mennes. This allows the removal of instances on the token that are no longer need or have become obsolete (Mennes [0040]). 
Regarding claim 4, Dicks, Li, Gilson, Granbery and Mennes teach the method of claim 1 as described above. 
Dicks does not teach:
wherein the method further comprises outputting, a display of the personal communication device, […] 
However, Li in the analogous art teaches:
wherein the method further comprises outputting, a display of the personal communication device, […] (user interface and display of the device [0087]-[0088], [0031], Figs. 1B-1C)
Dicks and Li do not teach:
an end time of the time token when a duration from a current time at which the time token is not used to the end time of the time token is smaller than a predefined duration
However, Granbery in the analogous art teaches:
an end time of the time token when a duration from a current time at which the time token is not used to the end time of the time token is smaller than a predefined duration (the token management application on the client computing device may activate a timer which begins counting down the time period of the token once it is activated; fixed period of times may be set; when the time out period is not expired, the monitoring of the time out period continues  [0067])
It would be obvious to modify Li to incorporate this feature from Gilson for the same reasons outlined above in Claim 1.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dicks, Li, Gilson, Granbery and Mennes in further view of Li 2288 (US 2017/0372288 A1).  
Regarding claim 2, Dicks, Li, Gilson, Granbery and Mennes teach the method of claim 1 as described above. 
Dicks does not teach:
wherein the method further comprises, before receiving the time token and storing the time token in the storage,
However, Li in the analogous art teaches:
wherein the method further comprises, before receiving the time token and storing the time token in the storage, (receiving the token from the server to control the smart device [0027], [0032], [0005]; after passing identity authentication in the server, the server returns the token to the terminal device to determine local control authority on the smart device according to the token, and then the terminal device may control the smart device [0031]-[0032], [0027], Fig. 1
Dicks, Li, Gilson, Granbery and Mennes do not teach:
generating, by the controller, payment information required to receive the time token, and controlling, by the controller, the communicator to send the payment information to the server
However, Li 2288 in the analogous art teaches:
generating, by the controller, payment information required to receive the time token, and controlling, by the controller, the communicator to send the payment information to the server (receiving a service token from the controller to the user device to make a payment, and the user device provides payment information to the payment system/server via a communications network in order to receive the payment token [0031], [0008], [0112]-[0117], [0105])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dicks, Li, Gilson, Granbery and Mennes to include generating payment information required to receive the token and controlling the communicator to send the payment information to the server as taught by Li 2288. This provides a convenient way for a consumer to provide payment for service of a device (Li 2288 [0004]-[0005], [0058]). 
Regarding claim 3, Dicks, Li, Gilson, Granbery and Mennes teach the method of claim 1 as described above. 
Dicks does not teach:
wherein the method further comprises receiving, by the communicator, […]
However, Li in the analogous art teaches:
wherein the method further comprises receiving, by the communicator, […] information of the […] device from the server, (receiving the token from the server to control the smart device [0027], [0032], [0005])
Dicks and Li do not teach:
brain stimulating device
However, Gilson in the analogous art teaches:
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
It would be obvious to modify Li to incorporate this feature from Gilson for the same reasons outlined above in Claim 1.
Dicks, Li and Gilson do not teach:
[…] based on the deletion or deactivation of the time token
However, Granbery in the analogous art teaches:
[…] based on the deletion or deactivation of the time token (when the time out period expires, the token management application of the client computing device removes the token and the token is no longer valid [0068], [0056])
It would be obvious to modify Li to incorporate this feature from Granbery for the same reasons outlined above in Claim 1.
Dicks, Li, Gilson, Granbery and Mennes do not teach:
receiving usage information of the device
wherein the usage information varies […]
However, Li 2288 in the analogous art teaches:
receiving usage information of the device (the operating parameters of the appliance are determined based on the payment made [0116]-[0117])
wherein the usage information varies […] (the elapsed time the appliance is operating is determined, and if the elapsed time exceeds the purchased duration, the power is cut-off [0120]-[0121])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dicks, Li, Gilson, Granbery and Mennes to include usage information and usage information that varies as taught by Li 2288. The usage information that varies based on a purchased duration provides a manner for control of the appliance based on the payment and automatic shut off when time is exceeded. This further provides the benefit of reduced energy usage as it brings awareness to consumers of electricity consumption (Li 2288 [0060], [0121]). 
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dicks in further view of Li, Gilson, Granbery and Li 2288.  
Regarding claim 5, Dicks teaches: A method for configuring a usage authorization of a brain stimulating device, the method comprising:
receiving, by a communicator of a server, identification information of a user from a personal communication device; (receiving a request of the user to the server to authenticate access [0078]; device of the user [0098], [0060]; identification of the user may include a username, passcode or other identifier of the user [0076])
Dicks does not teach:
generating, by a controller of the server, a time token having a usage authorization of the […] device configured therein based on the identification information, and storing, the controller, the time token in a storage of the server; transmitting, by the communicator, the time token to the personal communication device; 
receiving, by the communicator, the time token from the personal communication device or the […] device, and, identifying, by the controller, validity of the time token;
However, Li in the analogous art teaches:
generating, by a controller of the server, a time token having a usage authorization of the […] device configured therein based on the identification information, and storing, the controller, the time token in a storage of the server; transmitting, by the communicator, the time token to the personal communication device; (receiving the token from the server to control the smart device [0027], [0032], [0005]; after passing identity authentication in the server, the server returns the token to the terminal device to determine local control authority on the smart device according to the token, and then the terminal device may control the smart device; the server stores the token [0031]-[0032], [0027], Fig. 1A)
receiving, by the communicator, the time token from the personal communication device or the […] device, and, identifying, by the controller, validity of the time token; (after passing identity authentication in the server, the server returns the token to the terminal device to determine local control authority on the smart device according to the token, and then the terminal device may control the smart device; the server may generate the token by a hash algorithm according to the token of the smart device, a random string and the MAC address [0031]-[0032], [0027], Fig. 1A; the token is sent to the terminal device by the server after the identity authentication passes authentication in the server [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dicks to include a time token usage authorization of a device, receiving and transmitting the time token and identifying the validity of the time token as taught by Li. This ensures the device is being controlled only by the owner or the one given authorization (Li [0005]). Additionally, the user is able to conveniently control the usage of device from their personal computing device. By verifying the validity of the token, the legal control authority of the device by the user’s device is confirmed (Li [0033]). 
Dicks and Li do not teach:
brain stimulating device
brain stimulating device 
brain stimulating device
brain stimulating device
However, Gilson in the analogous art teaches:
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dicks and Li to include a brain stimulating device as taught by Gilson. The brain stimulation device with a controller and interface allows for tailoring treatment for a patient (Gilson col. 15 lines 4-7, col. 13 lines 34-48, col. 6 lines 36-53). 
Dicks, Li and Gilson do not teach:
receiving, by the communicator, a message from the […] device […] (the client computing device may receive messages from the beacon [0061])
deleting, by the controller, the time token stored in the storage or changing, by the controller, a value of a specific field of the time token to deactivate the time token.
However, Granbery in the analogous art teaches:
receiving, by the communicator, a message from the […] device […] (the client computing device may receive messages from the beacon [0059]-[0061])
deleting, by the controller, the time token stored in the storage or changing, by the controller, a value of a specific field of the time token to deactivate the time token. (when the time out period expires, the token management application of the client computing device removes the token and it is no longer valid [0068], [0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dicks, Li and Gilson to include receiving a message from the device and deleting or deactivating the time token as taught by Granbery. The receiving of messages allows for communication between the client device and the beacon (Granbery [0061], [0063]). The deletion or deactivation of the token provides additional security by limiting the availability of information such as the location of the user (Granbery [0007], [0056]). 
Dicks, Li, Gilson and Granbery do not teach:
[…] to notify that use of the […] device defined in the time token is completed
However, Li 2288 in the analogous art teaches:
[…] to notify that use of the […] device defined in the time token is completed (the operating parameters based on the payment token are determined [0116]-[0117]; the elapsed time that the appliance is operating is determined, and if the elapsed time exceeds the purchased duration based on payment token, the power is cut-off [0120]-[0121])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dicks, Li, Gilson and Granbery to include notifying that the use of the device defined by the time token is completed as taught by Li 2288. The notifying of the completion of the use time defined by the token by automatic shut off provides a manner for control of the appliance based on the payment. This further provides the benefit of reduced energy usage as it brings awareness to consumers of electricity consumption (Li 2288 [0060], [0121]). 
Regarding claim 6, Dicks, Li, Gilson, Granbery and Li 2288 teach the method of claim 5 as described above. 
Dicks does not teach:
wherein the method further comprises, before generating the time token and storing the time token in the storage […]
However, Li in the analogous art teaches:
wherein the method further comprises, before generating the time token and storing the time token in the storage […] (receiving the token from the server to control the smart device [0027], [0032], [0005]; the server stores the token [0031]-[0032])
Dicks and Li do not teach:
receiving, by the communicator, payment information necessary to generate the time token from the personal communication device
However, Li 2288 in the analogous art teaches:
receiving, by the communicator, payment information necessary to generate the time token from the personal communication device (the payment system/serves receives payment information via a communications network and providing a payment token to the user device [0031], [0008], [0112]-[0117], [0105])
Regarding claim 8, Li, Gilson, Granbery and Li 2288 teach the method of claim 5 as described above. 
Dicks does not teach:
wherein receiving, by the communicator, the time token further includes: receiving, by the communicator, the time token from the personal communication device; 
identifying, by the controller, validity of the received time token; and transmitting, by the communicator, the time token whose validity is confirmed to the […] device
However, Li in the analogous art teaches:
wherein receiving, by the communicator, the time token further includes: receiving, by the communicator, the time token from the personal communication device; (receiving the token from the server to control the smart device [0027], [0032], [0005])
identifying, by the controller, validity of the received time token; and transmitting, by the communicator, the time token whose validity is confirmed to the […] device (after passing identity authentication in the server, the server returns the token to the terminal device to determine local control authority on the smart device according to the token, and then the terminal device may control the smart device; the server may generate the token by a hash algorithm according to the token of the smart device, a random string and the MAC address [0031]-[0033], [0027], Fig. 1A)
Dicks and Li do not teach:
brain stimulating device
However, Gilson in the analogous art teaches:
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
Regarding claim 9, Li, Gilson, Granbery and Li 2288 teach the method of claim 5 as described above. 
Dicks does not teach:
wherein receiving, by the communicator, the time token further includes: receiving, by the communicator, the time token from the personal communication device; 
identifying, by the controller, validity of the received time token; and […] the validity of the time token has been confirmed
However, Li in the analogous art teaches:
wherein receiving, by the communicator, the time token further includes: receiving, by the communicator, the time token from the personal communication device; (receiving the token from the server to control the smart device [0027], [0032], [0005])
identifying, by the controller, validity of the received time token; and […] the validity of the time token has been confirmed (after passing identity authentication in the server, the server returns the token to the terminal device to determine local control authority on the smart device according to the token, and then the terminal device may control the smart device; the server may generate the token by a hash algorithm according to the token of the smart device, a random string and the MAC address [0031]-[0033], [0027], Fig. 1A)
Dicks and Li do not teach:
brain stimulating device
However, Gilson in the analogous art teaches:
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
Dicks, Li and Gilson do not teach:
transmitting, by the communicator, a message to the […] device, wherein the message notifies that the validity has been confirmed
However, Granbery in the analogous art teaches:
transmitting, by the communicator, a message to the […] device, wherein the message notifies that the validity has been confirmed (messages may be sent to the beacon to verify the identifier [0058]-[0060])
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dicks, Li, Gilson, Granbery and Li 2288 in further view of Pfitzmann (US 2008/0235805 A1).  
Regarding claim 7, Li, Gilson, Granbery and Li 2288 teach the method of claim 5 as described above. 
Dicks does not teach:
transmitting, by the communicator, information of the […] device to the personal communication device; and
However, Li in the analogous art teaches:
transmitting, by the communicator, information of the […] device to the personal communication device; and (sending the token to the terminal device to determine local control authority on the smart device and then control the smart device [0031]-[0032], [0027], Fig. 1A)
Li does not teach:
brain stimulating device
However, Gilson in the analogous art teaches:
brain stimulating device (the deep brain stimulation device, col. 13 lines 35-47)
Dicks, Li and Gilson do not teach:
[…] based on the deletion or deactivation of the time token
However, Granbery in the analogous art teaches:
[…] based on the deletion or deactivation of the time token (when the time out period expires, the token management application of the client computing device removes the token and the token is no longer valid [0068], [0056])
generating, by the controller, new usage information based on the deletion or deactivation of the time token, and transmitting, by the communicator, the new usage information to the personal communication device (when the time out period for the token expires, the token management application of the client computing device removes the token [0068])
Dicks, Li, Gilson, and Granbery do not teach:
usage information of the device
changing, by the controller, the usage information
However, Li 2288 in the analogous art teaches:
usage information of the device (the operating parameters of the appliance are determined based on the payment made based on the payment token [0116]-[0117])
changing, by the controller, the usage information (the user may pay for use of the appliance that is not based on time, and this is communicated from the electronic device and the merchant device to pre-configure the switch device [0070]-[0071])
Dicks, Li, Gilson, Granbery and Li 2288 do not teach:
generating, by the controller, new usage information based on the deletion or deactivation of the time token, and transmitting, by the communicator, the new usage information to the personal communication device
However, Pfitzmann in the analogous art teaches:
generating, by the controller, new usage information based on the deletion or deactivation of the time token, and transmitting, by the communicator, the new usage information to the personal communication device (when the use period of the current token needs to be extended, the controller supplies the current token to the server to be exchanged for a new token [0011]; the controller controls access to the software product at the user device [0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dicks, Li, Gilson, Granbery and Li 2288 to include generating new usage information based on the deletion or deactivation of the token and transmitting it to the personal device as taught by Pfitzmann. By generating new usage information based on the deletion or deactivation of the token and transmitting it to the personal device, the license of a product can be continually extended (Pfitzmann [0011]). 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson in further view of Granbery and Mennes.  
Regarding claim 10, Gilson teaches: A brain stimulating device comprising:
a brain stimulator configured to apply electrical or magnetic stimulation to a brain; (electrical field emissions to the brain from the deep brain stimulation device, col. 9 lines 19-28, col. 10 lines 4-8, col. 13 lines 35-47)
a communicator configured to communicate with a server or a personal communication device to send or receive a message […] (a processor based controller with a transmission medium for sending data and treatment instructions to a computer of the remote physician, col. 6 lines 36-54, col. 5 lines 56-64)
and a controller configured to: control the brain stimulator […] (a processor based controller with triggering instructions for activating a stimulator, col. 6 lines 36-54)
 […] the brain stimulator (electrical field emissions to the brain from the deep brain stimulation device, col. 9 lines 19-28, col. 10 lines 4-8, col. 13 lines 35-47)
control the communicator […] to at least one of the server or the personal communication device (a processor based controller with a transmission medium for sending data and treatment instructions to a computer of the remote physician, col. 6 lines 36-54, col. 5 lines 56-64)
Gilson does not teach:
to send or receive a time tokens thereto and therefrom; 
based on a use time and a use mode defined in the time token 
after the […] device has operated for a use time duration defined in the time token, […]
However, Granbery in the analogous art teaches:
to send or receive a time tokens thereto and therefrom; (the server creates the custom token and sends the token differences to the beacon [0063]-[0064])
based on a use time and a use mode defined in the time token (the token may have a time out period which limits the time the token is available to perform activities using the beacon; the time may be based on type and desired used of the token [0067]-[0068], [0064])
after the […] device has operated for a use time duration defined in the time token, […] (the token may have a time out period which limits the time the token is available to perform activities using the beacon [0067]-[0068], [0064]; when the time out period expires, the token management application of the client computing device removes the token [0068])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gilson to include sending or receiving time tokens, a use time and use mode of the token and operating for a use time duration as taught by Granbery. The sending or receiving of time tokens allows the client device to securely check in the device with the beacon (Granbery [0063]-[0065]). The use modes of the token allows the time period to be adjusted based on type or use of the token (Granbery [0063]). The operation for a use time duration stored in the token provides additional security to the user by limiting the availability of information such as the location of the user (Granbery [0007], [0056]).
Gilson and Granbery do not teach:
generate a message to instructs deleting the time token or changing a value of a specific field of the time token to deactivate the time token;
transmit the message
However, Mennes in the analogous art teaches:
generate a message to instructs deleting the time token or changing a value of a specific field of the time token to deactivate the time token; (initiating an instance removal message or command from a user of a device to remove instances on the token [0041]-[0045], [0130])
transmit the message (initiating an instance removal message or command from a user of a device to remove instances on the token [0041]-[0045], [0130])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gilson and Granbery to include transmitting and generating a message to instruct deleting or deactivating the token as taught by Mennes. This allows the removal of instances on the token that are no longer need or have become obsolete (Mennes [0040]). 
Regarding claim 12, Gilson, Granbery and Mennes teach the brain stimulating device of claim 10 as described above. 
Gilson further teaches:
wherein the controller is configured to verify validity of the time token sent from the personal communication device (a processor based controller with triggering instructions for activating a stimulator, col. 6 lines 36-54)
Gilson does not teach:
verify validity of the time token sent from the personal communication device
However, Mennes in the analogous art teaches:
verify validity of the time token sent from the personal communication device (verify credentials generated by the tokens for securing interaction between user of device and selected token instance [0267], [0130], [0018])
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gilson, Granbery and Mennes in further view of Stubbeman (US 2014/0058189 A1) and Burris (US 2015/0182410 A1).  
Regarding claim 11, Gilson, Granbery and Mennes teach the brain stimulating device of claim 10 as described above. 
Gilson further teaches:
wherein the brain stimulator has a power supply for supplying power for electrical stimulation corresponding to a control signal applied from the controller […] (the brain stimulator has a power supply for provides power to a stimulation generator controller for, col. 5 lines 35-47, col. 11 lines 11-15)
wherein the brain stimulator has a plurality of stimulation electrodes for receiving the power supplied from the power supply to apply electrical stimulation to a living body, (the stimulation device with a plurality of electrodes providing electrical pulse and receiving power from the battery power supply, col. 5 lines 25-47, col. 15 lines 51-58; a plurality of electrodes on the lead which is implanted on to the head of a patient, col. 6 lines 36-42)
wherein the controller is configured to control a turn on/off function of the power supply in a corresponding manner to a supply amount of power or a supply or non-supply time duration of power to be applied to the stimulation electrodes […] (the stimulation device with a plurality of electrodes providing electrical pulse and receiving power from the battery power supply; the battery power supply with controls for turning off the stimulator after sensing power detection circuitry has been turned on, col. 5 lines 25-47, col. 15 lines 51-58;, col. 5 lines 40-47; the battery powers the circuits, and when the threshold is exceeded on the circuit, the stimulator generator is turned “on”, col. 11 lines 43-49)
Gilson does not teach:
based on a mode defined in the time token
However, Granbery in the analogous art teaches:
based on a mode defined in the time token (the token may have a time out period which limits the time the token is available to perform activities using the beacon; the time may be based on type and desired used of the token [0067]-[0068], [0064])
Gilson, Granbery and Mennes do not teach:
wherein the brain stimulating device is a transcranial direct current stimulating (tDCS) device
However, Stubbeman in the analogous art teaches:
wherein the brain stimulating device is a transcranial direct current stimulating (tDCS) device (the brain stimulation device may be a transcranial direct current stimulation device [0056]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gilson, Granbery and Mennes to include the brain stimulating device is a transcranial direct current stimulating device as taught by Stubbeman. The transcranial direct current stimulation device offers the benefit of not normally triggering action potentials in the target neurons and makes neural pathways more sensitive to transcranial magnetic stimulation (Stubbeman [0154]). 
Gilson, Granbery, Mennes and Stubbeman do not teach:
device that has a hydrogel patch
However, Burris in the analogous art teaches:
device that has a hydrogel patch (a hydrogel patch attached to an electrotherapy device [0011]-[0012])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gilson, Granbery, Mennes and Stubbeman to include a device with a hydrogel patch as taught by Burris. The hydrogel patch may be used to treat a condition and may be used together with the electrotherapy device to treat the condition (Burris [0093]-[0094], [0072]). 








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Kim (US 2017/0185103 A1) discloses a method for reinforcing security and controlling a wearable device. Reference Kobres (US 2016/0063471 A1) discloses a system for passive authentication. Reference Lee (US 2017/0119276 A1) discloses a method for feedback information through vein authentication and a wearable device. Reference Kim (US 2017/0080256 A1) discloses a brain interface system and brain activity detection device. Reference Tol (US 2012/0065458 A1) discloses an implantable device with communication means.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686